DETAILED ACTION
Claims 1, 4, 6, 8, 9, 13, 15-17, 19, and 20 are pending. Claims 1, 8, and 13 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 30.  As directed by the amendment: claims 1, 8, and 13 have been amended.  Thus, claims 1, 4, 6, 8, 9, 13, 15-17, 19, and 20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive. Applicant argues that the cited references neither alone nor in combination disclose the feature “wherein the core comprises a plurality of thin layers”.  The examiner respectfully disagrees.  The core of Amils can be considered to have “a plurality of thin layers” inasmuch as claimed or described.  Please see rejection below for additional details. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the core comprises a plurality of thin layers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 6, 8, 9, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 13 recite “wherein the core comprises a plurality of thin layers”.  It is unclear what is meant by this phrase.  Does this refer to the fact that the core has load carrying fibers?  Does this refer to some method of laying down the matrix material?  The examiner has looked at para. 0036 which plainly recites that “the core 24 may be formed as thin layers in some embodiments by a pultrusion process.”  The use of the pultrusion process does not equate to a “layered” configuration as this is just pulling the product.  There is nothing else in the paragraph that helps to assist in what could be considered a “thin layer” with respect to the core.  Turning to the drawings for clarification does not assist in understanding what is meant by this phrase either.  Fig. 2 merely shows the matrix material and the load carrying members, which Amils as modified includes.  There is nothing to indicate any “layers” in the core.  Turning also to Fig. 5 does not assist in understanding what “thin layers” means.  In Fig. 5 the load carrying member 26 extend through the impregnation bath 42.  There is no indication of what in the Figure could be considered a “thin layer”.  As best understood, therefore, this term is interpreted as referring to that the core includes multiple carrying members which are considered layers.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 19, 13, 15, and 16 (listed in order of dependency) are rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818) and Smeets et al. (US 20130205742).
Regarding claim 1, Amils describes a tension member for a lifting and/or hoisting system, comprising: a core (core made of synthetic yarns, para. 0024, core 42) including a plurality of individual load carrying fibers arranged unidirectionally, substantially in a direction parallel to a tension member length (in a parallel construction, para. 0024); and
an outer layer (outer wirelike member 44) secured to the core including a plurality of outer fibers arranged around a perimeter of the core (42), the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (are arranged off axis); 
wherein the plurality of load carrying fibers comprise one or more of glass, nylon, and polymer fibers (nylon, polypropylene, para. 0027); 
wherein the plurality of outer fibers are a plurality of metallic wires (steel wires, para. 0018)’ 
wherein the core (42) comprises a plurality of thin layers (the core is made of synthetic yarns which can be considered layers, that are “thin” inasmuch as claimed).  
The device of Amils does not explicitly describe that the plurality of outer fibers are braided around the core to form the outer layer.
Amils does describes that the core could be plaited, braided, laid, twisted or have a parallel construction such that the different configurations are considered to be functional equivalents of one another.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the laying of the outer strands to be braided rather than twisted as such a modification is merely substitution of one component for another with a predicable result.
While Amils does describe that the core may be coated with a thermoplastic layer Amils does not explicitly describe that the core is impregnated with a matrix material.
In related art for hybrid rope formation, Honda describes that the fiber core may be impregnated with a thermosetting resin rather than utilizing an extrusion method (col. 5, ll. 20-30) and describes that this material can bond the core to the outer layers (col. 5, ll. 39-43).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Honda to be impregnated so that a thinner layer may be utilized which therefore would reduce the weight of the device (Honda, col. 5, ll. 25-30) and would prevent degradation by reducing the ability of the core to move with respect to the cover (Amils, para. 0029 describes less slippage between core and outer layer reduces abrasion).
The member of Amils does not explicitly describe that the core has a cross-sectional thickness in the range of 0.5 millimeters to 1.0 millimeters.  
Amils does describe that the core element may be between 2 mm and 300 mm (para. 0027, Amils) which is within the range as specified the present application (para. 0036, present application).  Furthermore, there is no criticality listed for this particular range in the present application.  
In related art for hybrid ropes, Smeets describes a similar yarn with synthetic core material (para. 0042) surrounded by steel wires (para. 0041) that includes a diameter of the core from 1 mm to 300 mm (para. 0042).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the core of Amils to be 1 mm depending on the ultimate use of the hybrid rope (Smeets, para. 0042).  That is, the rope could be utilized in a manner that would not require the same lifting strength as a greater-sized diameter core.
Regarding claim 6, Amils as modified describes wherein the core is formed by a pultrusion process (this is a product-by-process claim limitation, patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a core.  Manufacturing steps such as forming a spraying, dipping, molding casting, cutting, and pultrusion are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).
Regarding claim 19, the member of Amils as modified describes wherein the matrix material is intermingled with the outer layer (describes that the core and outer layer are bonded, Honda, col. 5, ll. 39-43).
Regarding claim 13, Amils describes a method of forming a tension member for an elevator system comprising: arranging a plurality of load carrying fibers along a length of the tension member (core made of synthetic yarns, para. 0024, core 42); retaining the plurality of load carrying fibers to define a core (core 42); the core including the plurality of individual load carrying fibers arranged unidirectionally, substantially in a direction parallel to the length of the tension member (in a parallel construction, para. 0024); and enclosing the core in an outer layer including a plurality of outer fibers arranged around a perimeter of the core (outer wirelike member 44), the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (are arranged off axis); wherein the plurality of load carrying fibers comprise one or more of glass, nylon, and polymer fibers (nylon, polypropylene, para. 0027); wherein the plurality of outer fibers are a plurality of metallic wires (steel wires, para. 0018); wherein the core (42) comprises a plurality of thin layers (the core is made of synthetic yarns which can be considered layers, that are “thin” inasmuch as claimed).  
The device of Amils does not explicitly describe that the plurality of outer fibers are braided around the core to form the outer layer.
Amils does describes that the core could be plaited, braided, laid, twisted or have a parallel construction such that the different configurations are considered to be functional equivalents of one another.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the laying of the outer strands of to be braided rather than twisted as such a modification is merely substitution of one component for another with a predicable result.
While Amils does describe that the core may be coated with a thermoplastic layer Amils does not explicitly describe that the core is impregnated with a matrix material.
In related art for hybrid rope formation, Honda describes that the fiber core may be impregnated with a thermosetting resin rather than utilizing an extrusion method (col. 5, ll. 20-30) and describes that this material can bond the core to the outer layers (col. 5, ll. 39-43).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Honda to be impregnated so that a thinner layer may be utilized which therefore would reduce the weight of the device (Honda, col. 5, ll. 25-30) and would prevent degradation by reducing the ability of the core to move with respect to the cover (Amils, para. 0029 describes less slippage between core and outer layer reduces abrasion).
The method of Amils does not explicitly describe that the core has a cross-sectional thickness in the range of 0.5 millimeters to 1.0 millimeters.  
Amils does describe that the core element may be between 2 mm and 300 mm (para. 0027, Amils) which is within the range as specified the present application (para. 0036, present application).  Furthermore, there is no criticality listed for this particular range in the present application.  
In related art for hybrid ropes, Smeets describes a similar yarn with synthetic core material (para. 0042) surrounded by steel wires (para. 0041) that includes a diameter of the core from 1 mm to 300 mm (para. 0042).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the core of Amils to be 1 mm depending on the ultimate use of the hybrid rope (Smeets, para. 0042).  That is, the rope could be utilized in a manner that would not require the same lifting strength as a greater-sized diameter core.
Regarding claim 15, the method of Amils as modified further comprising impregnating the outer layer with an outer matrix material.  
Amils does describe in a separate embodiment that a protective layer 68 may be include along the outer layer (para. 0056, Fig. 6), and that the protective layer extends between the crevices of the outer layer and thus is considered to be “impregnated” inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the member of Amils to include the protective layer to provide additional protection to the hybrid rope.
Regarding claim 16, the method of Amils as modified includes forming the tension member via a continuous manufacturing process (the core extruded, para. 0035, and then the coated layer is extruded onto the core, this is considered “continuous manufacturing” inasmuch as claimed because the outer layer is continuously formed over the core).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818), Smeets et al. (US 20130205742), and Kimura et al. (US 20110192132).
Regarding claim 4, the tension member of Amils includes the limitations of claim 4, but does not explicitly describe wherein the matrix material is one or more of vinylester or epoxy.
Honda, which is utilized for the matrix material, describes impregnating the fiber core with a thermosetting resin (abstract), but does not state that this is epoxy or vinyl ester.
In related art for members, Kimura describes impregnating a strand with a thermosetting resin such as epoxy resin (para. 0054).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the matrix material to be epoxy as it is well known that epoxy is a type of thermosetting resin utilized in the industry such that the use of epoxy is a simple substitution of one material for another with known material to obtain predictable results. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818), Smeets et al. (US 20130205742) and Pelto-Huikko et al. (US 20130206516).
Regarding claim 17, the method of Amils as modified describes all the limitations of claim 17 but does not explicitly describe cutting the tension member to a selected length.  
In related art, Pelto-Huikko describes cutting a length of rope for use in an elevator (claim 22).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Amils to include the step of cutting, as taught by Pelto-Huikko, in order to permit the tension member to be able to be sized for use with a particular elevator system.
Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818), Breite (US 20150307321), and Smeets et al. (US 20130205742).
Regarding claim 8, Amils describes a cable for suspending and/or driving an elevator car, comprising: each tension member including: a core (core made of synthetic yarns, para. 0024, core 42) including a plurality of individual load carrying fibers arranged unidirectionally, substantially in a direction parallel to a tension member length (in a parallel construction, para. 0024); 
and an outer layer (outer wirelike member 44) secured to the core including a plurality of outer fibers arranged around a perimeter of the core (42), the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (are arranged off axis); 
wherein the plurality of load carrying fibers comprise one or more of glass, nylon, and polymer fibers (nylon, polypropylene, para. 0027); 
wherein the plurality of outer fibers are a plurality of metallic wires (steel wires, para. 0018); wherein the core (42) comprises a plurality of thin layers (the core is made of synthetic yarns which can be considered layers, that are “thin” inasmuch as claimed).  
The device of Amils does not explicitly describe that the plurality of outer fibers are braided around the core to form the outer layer.
Amils does describes that the core could be plaited, braided, laid, twisted or have a parallel construction such that the different configurations are considered to be functional equivalents of one another.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the laying of the outer strands of to be braided rather than twisted as such a modification is merely substitution of one component for another with a predicable result.
While Amils does describe that the core may be coated with a thermoplastic layer Amils does not explicitly describe that the core is impregnated with a matrix material.
In related art for hybrid rope formation, Honda describes that the fiber core may be impregnated with a thermosetting resin rather than utilizing an extrusion method (col. 5, ll. 20-30) and describes that this material can bond the core to the outer layers (col. 5, ll. 39-43).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Honda to be impregnated so that a thinner layer may be utilized which therefore would reduce the weight of the device (Honda, col. 5, ll. 25-30) and would prevent degradation by reducing the ability of the core to move with respect to the cover (Amils, para. 0029 describes less slippage between core and outer layer reduces abrasion).
Amils does not explicitly describe a plurality of tension members extending along a length of the belt and a jacket at least partially encapsulating the plurality of tension members to retain the plurality of tension members.
Amils does describe that the cable can be utilized in elevator systems (para. 0007).
In related art for ropes and cables, Breite describes a plurality of tension members (strength members 904) extending along a length of the belt (hoisting member 900, belt, para. 0026) and a jacket (coating 908) at least partially encapsulating the plurality of tension members to retain the plurality of tension members.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Amils to include multiple tension members included in a belt in order to permit the cable configuration to be utilized to hoist heavier components, such as an elevator, while protecting the interior cables from degradation.
The belt of Amils does not explicitly describe that the core has a cross-sectional thickness in the range of 0.5 millimeters to 1.0 millimeters.  
Amils does describe that the core element may be between 2 mm and 300 mm (para. 0027, Amils) which is within the range as specified the present application (para. 0036, present application).  Furthermore, there is no criticality listed for this particular range in the present application.  
In related art for hybrid ropes, Smeets describes a similar yarn with synthetic core material (para. 0042) surrounded by steel wires (para. 0041) that includes a diameter of the core from 1 mm to 300 mm (para. 0042).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the core of Amils to be 1 mm depending on the ultimate use of the hybrid rope (Smeets, para. 0042).  That is, the rope could be utilized in a manner that would not require the same lifting strength as a greater-sized diameter core.
Regarding claim 9, the belt of Amils as modified includes wherein the plurality of tension members (904, Breite) are arranged along a lateral width of the belt (see Fig. 9, Breite).  
Regarding claim 20, the belt of Amils as modified describes wherein the matrix material is intermingled with the outer layer (describes that the core and outer layer are bonded, Honda, col. 5, ll. 39-43).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732             
                                                                                                                                                                                           
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732